Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any         Dec 19 2014, 6:32 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW J. MCGOVERN                                 GREGORY F. ZOELLER
Anderson, Indiana                                   Attorney General of Indiana

                                                    WILLIAM HACKL BRAINARD
                                                    MONIKA PREKOPA TALBOT
                                                    Deputy Attorneys General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

KARLA J. SHAFER,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 13A04-1405-CR-239
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE CRAWFORD CIRCUIT COURT
                            The Honorable K. Lynn Lopp, Judge
                              Cause No. 13C01-0911-FB-18



                                        December 19, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Karla J. Shafer appeals her six-year sentence with two years suspended to probation

imposed following her guilty plea to class B felony dealing in a controlled substance. She

contends that four years executed is inappropriate in light of the nature of the offense and her

character and asks us to revise the four years to home detention or suspend it to probation.

We conclude that she has failed to carry her burden to show that her sentence is inappropriate

and therefore affirm.

                               Facts and Procedural History

       Shafer is a fifty-year-old woman. In March 2008, Indiana State Police Detective Juli

Schnell met with a confidential informant (“CI”) to conduct a controlled purchase of

medication from Shafer. During 2008, the CI sometimes lived with Shafer. Detective

Schnell searched the CI, fitted her with an audio recorder, and gave her money for the

purchase. Detective Schnell and the CI drove to Shafer’s home in the CI’s car. Detective

Schnell waited in the car while the CI went into Shafer’s home. Shafer sold the CI one

Fentanyl patch and four hydrocodone pills. Two days later, Detective Schnell and the CI

conducted a second controlled purchase, in which Shafer sold the CI two hydrocodone pills

and ten methadone pills.

       The State charged Shafer with four counts of class B felony dealing in a controlled

substance. Shafer pled guilty to Count 2, based on the CI’s purchase of four hydrocodone




                                               2
pills during the first controlled purchase.1 The plea agreement provided that Shafer would

receive a six-year sentence with the executed portion not to exceed four years. The trial court

found that Shafer’s insignificant criminal history, consisting of a prior arrest for operating a

vehicle while intoxicated that was dismissed pursuant to a pretrial diversion program, was a

mitigating factor and found no aggravating factors. The trial court sentenced her to six years,

with four years executed and two years suspended to probation.

                                       Discussion and Decision

        Shafer contends that the executed portion of her sentence is inappropriate pursuant to

Indiana Appellate Rule 7(B), which states, “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” When reviewing a sentence, our principal role is to leaven the outliers rather than

necessarily achieve what is perceived as the correct result. Cardwell v. State, 895 N.E.2d
1219, 1225 (Ind. 2008). “We do not look to determine if the sentence was appropriate;

instead we look to make sure the sentence was not inappropriate.” Conley v. State, 972
N.E.2d 864, 876 (Ind. 2012). A defendant’s conscious choice to enter a plea agreement that

limits the trial court’s discretion to a sentence less than the statutory maximum should usually

be understood as strong and persuasive evidence of sentence reasonableness and

appropriateness. Childress v. State, 848 N.E.2d 1073, 1081 (Ind. 2006) (Dickson, J.,


        1
           Shafer’s plea agreement states that she was pleading guilty to Count 4, which was based on her sale
of methadone pills, and that Counts 1, 2, and 3 would be dismissed. Appellant’s App. at 99. However, the
parties agreed at the plea hearing that Shafer was pleading guilty to Count 2 and that Counts 1, 3, and 4 would
be dismissed. Tr. at 3, 7. The trial court convicted Shafer of Count 2. Id. at 48; Appellant’s App. at 112.

                                                      3
concurring). In assessing the appropriateness of a sentence, we may consider all aspects of

the penal consequences imposed by the trial court, including “‘suspension of [all or part of

the term of years portion of the] sentence, probation, home detention, placement in a

community corrections program, executed time in a Department of Correction facility, or

[the] serving of [term of years] sentences on multiple convictions concurrently rather than

consecutively’ as well as monetary penalties such as restitution and fines.” Sharp v. State,

970 N.E.2d 647, 650 (Ind. 2012) (quoting Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010)). Shafer has the burden to show that her sentence is inappropriate. Anglemyer v. State,

868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

        Shafer received the minimum sentence for a class B felony.2 Nevertheless, she argues

that her four-year commitment to the Department of Correction is inappropriate and should

be revised to home detention or suspended to probation. As for the nature of the offense,

Shafer asserts that she sold four hydrocodone pills to her roommate in the privacy of her own

home. Shafer’s argument ignores that the offense to which she pled guilty comprised just a

small part of her transactions with the CI. Shafer also sold Fentanyl, methadone, and

additional hydrocodone pills to the CI. Absent any language in a plea agreement that limits

the facts a trial court can consider in sentencing a defendant, a trial court is not required to

ignore the circumstances surrounding the incident that brought the defendant before it,

including facts related to any dismissed charges. Bethea v. State, 983 N.E.2d 1134, 1145



        2
          The advisory sentence for a class B felony is ten years, with a sentencing range of six to twenty
years. Ind. Code § 35-50-2-5.


                                                    4
(Ind. 2013). Therefore, we are unpersuaded that the nature of Shafer’s offense renders her

executed sentence inappropriate.

       As for Shafer’s character, she asserts that she has no prior criminal convictions. She

also emphasizes that she cares for her eighty-two-year-old mother who suffers from

Alzheimer’s disease and her eighty-year-old father who is hard of hearing and suffers from

diabetes. She performs this care despite her own serious illnesses. She has pulmonary

hypertension and has suffered three heart attacks and requires over twenty medications to

maintain her health. Shafer’s care of her elderly parents in the face of her own health

challenges reveals a loyal and considerate character. Nevertheless, we are unable to overlook

Shafer’s history of selling controlled substances. Even though she has no prior criminal

convictions, there is evidence in the record showing that the controlled buys were not isolated

incidents. The CI testified in her deposition that Shafer had previously sold her Fentanyl and

hydrocodone and that Shafer told her that she was selling drugs. Defendant’s Ex. A at 65-66,

71, 78. In addition, while under oath a prospective juror stated that he used prescription

drugs with Shafer and had purchased them from her. State’s Ex. 1 at 3-4. Finally, Shafer

admitted that she had used marijuana. Accordingly, we are unpersuaded that Shafer’s

character merits a revised sentence.

       Shafer relies on two cases to support her argument that her executed sentence is

inappropriate, but both are readily distinguishable. In Westlake v. State, 893 N.E.2d 769,

772-73 (Ind. Ct. App. 2008), another panel of this Court revised Westlake’s fourteen-year

aggregate sentence for class B felony dealing in cocaine and class C felony neglect of a


                                              5
dependent to seven years with two years suspended and the executed portion to be served in

community corrections. The Westlake court’s revision was based on unusual circumstances.

Prior to Westlake’s convictions, she had undiagnosed and untreated bipolar disorder. Once

her illness was discovered and treated, she responded rapidly to rehabilitation. There are no

analogous circumstances present here.

       In Eiler v. State, 938 N.E.2d 1235, 1239-40 (Ind. Ct. App. 2010), the court revised

Eiler’s twenty-two-year sentence with four years suspended for his class A felony dealing

cocaine conviction to twenty-two years with ten years suspended. The Eiler court based its

decision on the following:

       Eiler’s age [sixty years old], his minimal criminal history, his ability to
       maintain a job for the past twenty-five years, his taking responsibility for his
       actions, and that he was the family’s main financial provider, as well as the
       fact that he sold cocaine only to the same people with whom he used and that
       he did not profit financially from doing so.

Id. at 1239.

       Here, at the sentencing hearing, the trial court made the following observation,

       The concern this Court has in accepting this plea and passing sentence is, is
       that I still have not seen from you, and the State eluded [sic]to it, acceptance
       for and responsibility for the action that got [you] here. That’s somewhat been
       lacking here and is troubling to the Court.

Tr. at 47. We agree with the trial court that Shafer’s apparent lack of remorse reflects

unfavorably on her character. Therefore, we conclude that Shafer has failed to carry her

burden to show that her six-year sentence with four years executed is inappropriate.

       Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.

                                              6